Exhibit 99.1 PENN WEST ANNOUNCES ITS RESULTS FOR THE THIRD QUARTER ENDED SEPTEMBER 30, 2010 FOR IMMEDIATE RELEASE, November 5, 2010 PENN WEST ENERGY TRUST (TSX - PWT.UN; NYSE - PWE) is pleased to announce its results for the third quarter ended September 30, 2010 Business Strategy • Penn West’s dominance in light-oil plays in Western Canada and its unequalled portfolio of land combined with the application of horizontal multi-stage fracture technology to these assets has generated over 8,000 drilling locations, including 3,800 specific locations and an additional 4,200 potential locations defined by geological mapping. • Penn West continues to focus its capital investments on resource plays in the Cardium trend in Alberta, the Colorado Viking trend in Alberta and Saskatchewan, the Amaranth trend in Manitoba and the Carbonates trend in northern Alberta. • Penn West has accelerated the appraisal of its heavy oil assets through the Peace River Oil Partnership and its unconventional natural gas assets in the Cordova Embayment area of northeastern British Columbia through its joint venture with Mitsubishi Corporation (“Mitsubishi”). • Due to strong drilling results thus far in 2010, $150 million was added to the capital program in the third quarter. Penn West’s revised estimate of 2010 capital expenditures is approximately $1.0 billion. • Penn West’s 2011 exploration and development capital program will be in the range of $1.0 - $1.2 billion. Approximately 85 percent of spending will be focused on light-oil projects. • Yesterday, the Board of Penn West approved management’s plans for the conversion of Penn West to an exploration and production corporation (“E&P”) on or about January 1, 2011. The expected date for the special meeting at which unitholders will be asked to approve the conversion is December 14, 2010. Penn West will circulate an information circular and proxy statement to unitholders on record in mid-November. Operations • Year to date capital expenditures totalled $787 million and included $92 million of land acquisitions which further strengthened Penn West’s positions in its resource plays. Exploration and development capital expenditures were $293 million in the third quarter of 2010. • Third quarter production averaged 164,087 (1) boe per day and was weighted 60 percent to liquids and 40 percent to natural gas. Production for the first nine months of 2010 averaged 164,123 boe per day. • Penn West will drill approximately 320 wells in 2010. At the end of the third quarter, 110 wells were on production with approximately 160 wells scheduled to be tied in during the fourth quarter of 2010. The remaining 50 wells will be tied in during the first quarter of 2011. Cordova Joint Venture • On September 23, 2010, Penn West closed a joint venture agreement with a subsidiary of Mitsubishi to develop Penn West’s unconventional natural gas assets located in the Cordova Embayment in northeastern British Columbia. Penn West sold a 50 percent interest in these assets including approximately 2,800 boe per day of production. In exchange, Penn West received approximately $250 million of cash and Mitsubishi’s commitment to fund $600 million of the first $800 million of exploration and development expenditures. Please refer to the “Oil and Gas Information Advisory” section below for information regarding the term “boe”. 2 Financial Results • Net debt (1) was reduced by approximately $787 million (2) during the first nine months of 2010 due in part to the proceeds received from an asset exchange, the proceeds from the equity issue, the Peace River Oil Partnership and Cordova Joint Venture. • Funds flow (1) of $267 million in the third quarter of 2010 was one percent lower than the $269 million realized in the second quarter of 2010. Basic funds flow was $0.59 per unit (1) in the third quarter of 2010 compared to $0.62 per unit in the second quarter of 2010. • Net loss was $25 million ($0.06 per unit-basic) in the third quarter of 2010 compared to net income of $195 million ($0.45 per unit-basic) in the second quarter of 2010. The decline from the second quarter of 2010 was due to unrealized risk management losses and a lower future income tax recovery. • The netback (1) of $23.13 per boe in the third quarter of 2010 was two percent lower than the second quarter of 2010. The decline from the second quarter is primarily related to slightly lower commodity prices and an increase in realized losses on our electricity contracts. Risk Management Activity • Penn West has approximately 35 percent of its remaining 2010 crude oil production hedged between US$60.11 per barrel and US$75.72 per barrel and approximately 12 percent of its remaining 2010 natural gas production hedged between $5.93 per mcf and $7.70 per mcf. • Penn West has approximately 33 percent of its 2011 crude oil production hedged between US$80.06 per barrel and US$91.98 per barrel. • Penn West has approximately 90 percent of its remaining power hedged in 2010 and for 2011 at US$70.09 per MWH and US$63.16 per MWH, respectively. • Penn West has foreign exchange contracts which swap approximately US$473 million of US dollar revenue for the remainder of 2010 and 2011 to Canadian dollars at an average rate of one US dollar equals 1.06 Canadian dollars to fix the floor price on a portion of our US dollar denominated oil collars in Canadian dollars. • Subsequent to the end of the third quarter, Penn West entered into crude oil collars on 10,000 barrels per day for 2012 at US$83.00 per barrel to US$94.47 per barrel. Business Environment • Crude oil prices averaged WTI US$76.21 per barrel in the third quarter of 2010 compared to WTI US$77.99 per barrel in the second quarter of 2010. • The AECO Monthly Index averaged $3.72 per mcf in the third quarter of 2010 compared to $3.86 per mcf in the second quarter of 2010. Distributions • Penn West’s Board of Directors resolved to continue the distribution level at $0.09 per unit, per month, for the remainder of 2010, subject to maintenance of current forecasts of commodity prices, production levels and levels of capital investment. Upon conversion to a corporation, dividends will be paid on a quarterly basis to shareholders of record beginning with the first quarter of 2011. The terms “funds flow”, “funds flow per unit-basic”, “netback” and “net debt” are non-GAAP measures. Please refer to the “Calculation of Funds Flow”, “Highlights - Netback per boe” and “Non-GAAP Measures Advisory” sections below. Consists of the change in long-term debt, convertible debentures and working capital (excluding future income taxes and risk management), per the Consolidated Balance Sheets. 2 HIGHLIGHTS Three months ended September 30 Nine months ended September 30 % change % change Financial (millions, except per unit amounts) Gross revenues (1) $ $ (9
